Judgment, Supreme Court, New York County (Alfred Kleiman, J., at hearing; Nicholas Figueroa, J., at trial), rendered March 14, 1991, convicting defendant, after a jury trial, of robbery in the first and second degrees and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years and 5 to 10 years, respectively, unanimously affirmed.
Promptly after being robbed aboard a well-lit subway train during early morning hours, the victim and a witness reported the crime to the transit police. Thereafter, they canvassed the area with the police and split into two groups. While canvassing, the witness recognized defendant and his accomplice and identified them as the robbers. The accomplice was apprehended but defendant ran. The police apprehended defendant as the victim was brought to the scene. Immediately upon viewing defendant, and without any prompting, the victim identified defendant. The identification, which occurred within an hour of the crime and within 10 blocks of the subway station, was not unduly suggestive and was properly admitted (People v Duuvon, 77 NY2d 541). Concur — Sullivan, J. P., Ellerin, Kupferman and Tom, JJ.